11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Martin Water Midstream, LLC and,             * From the 118th District Court
Corsican Holdings, LLC,                        of Martin County,
                                               Trial Court No. 7842.

Vs. No. 11-22-000217-CV                      * September 15, 2022

Strain Family Limited Partnership;        * Per Curiam Memorandum Opinion
EJCM Strain, L.L.C.; Edd Homan Strain;     (Panel consists of: Bailey, C.J.,
Caddo Oaks, L.L.C.; Jerry Dell Haggerton; Trotter, J., and Williams, J.)
Larry Strain; and Commodore Midstream
Partners, LLC,

     This court has considered the unopposed motion to dismiss this interlocutory
appeal filed by Martin Water Midstream, LLC and Corsican Holdings, LLC, and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against the party incurring same.